UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6052



RUSSELL L. PREVATTE,

                Petitioner - Appellant,

          v.


W. ELAINE CHAPMAN, Deputy Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-hc-02040-H)


Submitted:   May 5, 2008                  Decided:   June 25, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell L. Prevatte, Appellant Pro Se. Steve R. Matheny, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Russell L. Prevatte, a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition and his motion for reconsideration.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Prevatte v.

Chapman, No. 5:07-hc-02040-H (E.D.N.C. Aug. 14, 2007; Nov. 19,

2007). We deny Prevatte’s motion to substitute party. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 2 -